EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney of record, Ryan Elliott (RN 60156) on September 10, 2021 to correct minor informalities in order to put the application in condition for allowance.

The application has been amended as follows: 

1.	(Original)	A method comprising: 
determining for each respective die of a plurality of dice, power consumption for operating each respective die; 
generating a respective signal from each respective die that corresponds to the power consumption of each respective die; 
converting each respective signal to a respective analog voltage to drive a common node; and 
utilizing a charge storage device coupled to the common node to accumulate the respective analog voltages from the plurality of dice, the accumulated voltage to indicate total power consumption of the plurality of dice.

2.	(Original)	The method of claim 1, further comprising comparing the accumulated voltage to a threshold level for power consumption set for the plurality of dice.

3.	(Original)	The method of claim 2, wherein the threshold level is peak power consumption for the plurality of dice. 

4.	(Original)	The method of claim 2, further comprising, for at least one die, performing a power consuming operation in response to determining that the accumulated voltage does not exceed the threshold level.

5.	(Original)	The method of claim 1, wherein the respective signals are current signals and converting each respective current signal to the respective analog voltage to drive the common node includes using a transimpedance amplifier to perform the converting.

6.	(Original)	The method of claim 1, wherein the charge storage device is a capacitor that resides within a package containing the plurality of dice.

7.	(Original)	The method of claim 1, wherein the charge storage device is a capacitor that resides outside of a package containing the plurality of dice.

8.	(Currently Amended)	A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, 
determining for each respective die of a plurality of dice, power consumption for operating each respective die;
generating a respective signal from each respective die that corresponds to the power consumption of each respective die;
converting each respective signal to a respective analog voltage to drive a common node; and
utilizing a charge storage device coupled to the common node to accumulate the respective analog voltages from the plurality of dice, the accumulated voltage to indicate total power consumption of the plurality of dice.

9.	(Currently Amended)	The non-transitory computer-readable storage medium of claim 8, wherein the further comprise comparing the accumulated voltage to a threshold level for power consumption set for the plurality of dice.

10.	(Original)	The non-transitory computer-readable storage medium of claim 9, wherein the threshold level is peak power consumption for the plurality of dice.

11.	(Currently Amended)	The non-transitory computer-readable storage medium of claim 9, wherein the further comprise, for at least one die, performing a power consuming operation in response to determining that the accumulated voltage does not exceed the threshold level.

12.	(Currently Amended)	The non-transitory computer-readable storage medium of claim 8, wherein the respective signals are current signals and wherein includes using a transimpedance amplifier to perform the converting.

13.	(Original)	A system comprising:
a plurality of dice, in which each die of the plurality of dice contains one or more non-volatile memory components, wherein each die includes a power management logic to: 
determine power consumption for operating each respective die; 
generate a respective signal that corresponds to the power consumption of the die; and 
convert the respective signal to a respective analog voltage to drive a common node; and 
a charge storage device coupled to the common node that accumulates the respective analog voltages from the plurality of dice, the accumulated voltage indicating total power consumption of the plurality of dice.

14.	(Currently Amended)	The system of claim 13, wherein each of the plurality of dice compares the accumulated voltage to a threshold level for power consumption set for the plurality of dice.

15.	(Original)	The system of claim 14, wherein the threshold level is peak power consumption for the plurality of dice.

16.	(Currently Amended)	The system of claim 13, wherein the charge storage device is a capacitor and the system further includes a resistive component coupled to the common node to provide a leakage path for the capacitor, and wherein the capacitor and the resistive component reside within a package that includes the plurality of dice.

17.	(Currently Amended)	The system of claim 13, wherein the charge storage device is a capacitor and the system further includes a resistive component coupled to the common node to provide a leakage path for the capacitor, wherein the capacitor and the resistive component reside outside of a package that includes the plurality of dice.

18.	(Original)	The system of claim 13, wherein the respective signals are current signals.

19.	(Currently Amended)	The system of claim 18, wherein each respective die further includes a transimpedance amplifier to convert a respective current signal to a respective analog voltage to drive the common node.

20.	(Original)	The system of claim 13, wherein each power management logic adjusts the respective analog voltage for supply voltage and temperature fluctuations.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art, individually or in combination, does not teach generating a respective signal from each respective die that corresponds to the power consumption of each respective die; converting each respective signal to a respective analog voltage to drive a common node; and utilizing a charge storage device coupled to the common node to accumulate the respective analog voltages from the plurality of dice, the accumulated voltage to indicate total power consumption of the plurality of dice;
 the prior art, individually or in combination, does not teach each die of a plurality of dice including a power management logic to generate a respective signal that corresponds to the power consumption of the die and to convert the respective signal to a respective analog voltage to drive a common node; and a charge storage device coupled to the common node that accumulates the respective analog voltages from the plurality of dice, the accumulated voltage indicating total power consumption of the plurality of dice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a charge storage device…to accumulate the respective analog voltages from the plurality of dice in claim 1;
a charge storage device…to accumulate the respective analog voltages from the plurality of dice in claim 8;
a power management logic to determine…, generate,…convert in claim 13;
a charge storage device…to accumulate the respective analog voltages from the plurality of dice in claim 13;
each power management logic adjusts the respective analog voltage in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification discloses a charge storage device as corresponding to a capacitor (403, FIG. 4) that resides within a package containing the plurality of dice, or as corresponding to a capacitor that resides outside of a package containing the plurality of dice (see claim 7).
A review of the specification discloses a power management logic as corresponding to element 113 of FIG. 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANH Q NGUYEN/Primary Examiner, Art Unit 2187
TQN: September 11, 2021